     Case 2:18-cv-01848-JAM-CKD Document 48 Filed 04/21/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8
                             IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12

13   COURTNEY JEROME CROSBY,                             2:18-cv-01848 JAM CKD (PC)
14                                         Plaintiff,     ORDER
15                 v.
16
     R. VALENCIA, et al.,
17
                                        Defendants.
18

19

20        Good cause having been shown, Defendants’ request to modify the scheduling order is

21   granted. After a Settlement Conference is scheduled, the deadline to submit dispositive motions

22   is extended to 45 days after the completion of the Settlement Conference.

23   Dated: April 21, 2020
                                                        _____________________________________
24
                                                        CAROLYN K. DELANEY
25                                                      UNITED STATES MAGISTRATE JUDGE

26
27

28
